     Case 1:19-cv-00478-AWI-JLT Document 37 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    PERRY WASHINGTON,                                 Case No. 1:19-cv-00478-AWI-JLT (PC)
 8                        Plaintiff,                    ORDER DENYING MOTION FOR
                                                        RECONSIDERATION
 9           v.
                                                        (Doc. No. 36)
10    FRESNO COUNTY SHERIFF, et al.,
11                        Defendants.
12

13          Plaintiff Perry Washington, a former detainee in county jail, is appearing pro se in this

14   closed civil rights action. This matter was referred to a United States magistrate judge pursuant to

15   28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local Rule 302.

16          On June 29, 2020, the assigned magistrate judge issued an order directing Plaintiff to

17   complete provided “service documents” and to return them to the Court. Doc. No. 25. Although

18   Plaintiff received three extensions of time spanning 140 days, see Doc. Nos. 28, 30, 32, he failed

19   to comply with the magistrate judge’s order within the time provided. Therefore, on January 8,

20   2021, the magistrate judge issued findings and recommendations, recommending that this action

21   be dismissed for Plaintiff’s failure to comply with court orders. Doc. No. 33. Plaintiff did not

22   file objections, and the undersigned adopted the findings and recommendations on February 16,

23   2021. Doc. No. 34.

24          On March 8, 2021, plaintiff filed a motion for reconsideration of the court’s order of

25   dismissal. Doc. No. 36. The court construes plaintiff’s filing as a motion for relief from a

26   judgment or order pursuant to Rule 60 of the Federal Rules of Civil Procedure. Under Rule 60,

27   the court may relieve a party from a final judgement or order “for the following reasons: (1)

28   mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence . . . ; (3)
                                                       1
     Case 1:19-cv-00478-AWI-JLT Document 37 Filed 03/17/21 Page 2 of 2


 1   fraud . . . , misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5)

 2   the judgment has been satisfied, released, or discharged; . . . or (6) any other reason that justifies

 3   relief.” Fed. R. Civ. P. 60(b).

 4          In his motion, Plaintiff states that he has “been homeless in San Francisco” and has

 5   “endured much hardship.” Doc. No. 36. While the Court is sympathetic to Plaintiff’s hardships,

 6   his motion does not provide justification for the requested relief on any of the above-enumerated

 7   grounds. Plaintiff does not explain, for example, why he was unable to comply with the order to

 8   complete service documents—which were provided by the Court—in more than four months’

 9   time, the majority during which he was incarcerated at Fresno County Jail. Plaintiff also does not

10   make clear that he would timely complete and submit the documents if his requested relief were

11   granted. See id.

12          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for reconsideration (Doc.

13   No. 36) is DENIED.

14
     IT IS SO ORDERED.
15

16   Dated: March 16, 2021
                                                   SENIOR DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
